DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 16 recite, “flagging the road geometry based on determining that a difference between first and second road curvatures exceeds a threshold”. Therefore, claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps. Furthermore, claims 11 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted steps/elements are: calculating the difference between the first road curvature and the second road curvature. 
Claims 2-10, 12-15, and 17-20 depend from the claims above, include all of their limitations and do not cure their deficiencies. Therefore, these claims are rejected in the same or similar manner.
Claims 3, 13, and 18 recite “lower confidence”. The term "lower" is a relative term which renders the claim indefinite.  The term "lower" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, such that it is unclear with respect to which criteria, range, or limit is the confidence assigned to be “lower”, and how it is distinguished from a higher/different confidence level. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
These claims also recite the term “an accuracy of the flagged road geometry”. However, this term is not defined in the claim, neither in the independent claim from which this claim depends. The independent claim describes the steps which lead up to flagging the road geometry which reflects a map error. Nevertheless, “an accuracy of the flagged road” is an indefinite term since it is not clear where it comes from, and/or how it is calculated. Therefore, claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps. Furthermore, claims 13 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted steps/elements are calculating an accuracy of the flagged road geometry. 
Similarly, claims 4, 14, and 19 recite, generating a warning message regarding “an accuracy of the flagged road”. “Accuracy of the flagged road” is not defined in the claim, neither in the independent claim from which this claim depends. The independent claim describes the steps which lead up to flagging the road geometry which reflects a map error. Nevertheless, “an accuracy of the flagged road” is an indefinite term since it is not clear where it comes from, and/or how it is calculated. Therefore, claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps. Furthermore, claims 14 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second 
Claims 5 and 20 recite, interpolate the first road curvature, the second road curvature … for the map location from one or more other road curvatures determined from neighboring locations. It is unclear what the applicant is trying to convey by this limitation, given that the first and the second road curvatures have been already obtained from digital map data, and location sensor data respectively. Therefore, it is unclear how the interpolation of these determined road curvatures is performed from one or more other road curvatures that are determined from neighboring locations, i.e. different road curvatures rendering the same first and second road curvatures already obtained before. This renders the claim scopes indefinite. Claim 6 depends from claim 5, includes all of its limitations and does not cure its deficiencies, and thus is rejected under the same manner. 
Claim 6 recites “respective road curvatures”. The term "respective" in this claim is a relative term which renders the claim indefinite.  The term "respective" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, such that it is unclear if the respective road curvature refer to the first and second road curvatures, the one or more other road curvatures, or a new set of road curvatures. In other words, it is unclear with respect to what criteria these road curvatures are respective. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 8 recites, “difference is determined to be significant based on a statistical measure”. The term "significant" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, such that it is unclear how the difference is considered significant and with respect to what, given that the term “statistical measure” is a broad term in the claim language which does not explicitly provides the requisite degree upon which the difference will be considered 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claims 1, 11, and 16 recite, “determining a first road curvature for a map location determining a second road curvature for the map location; flagging the road geometry represented in the digital map data based on determining that a difference between the first road curvature and the second road curvature exceeds a threshold”. These steps are directed to the abstract idea of determining a first and a second curvature, and distinguishing the difference between these curvatures in comparison to a predetermined threshold, without significantly more. The limitation as drafted is a process that under its broadest reasonable interpretation cover its performance in the mind. “Determining a first and second curvature” in the context of the claim encompasses the user to make an observation and evaluation of the road geometry that the vehicle is driving, and distinguishing the difference between the two curvatures encompasses the user to perform a comparison between the two curvatures and evaluate the difference with respect to a predetermined threshold; all of which can be performed in the human mind. If a claim limitation under its broadest reasonable interpretation covers the performance of the limitation in the mind, then it falls within the “mental processes” grouping of abstract ideas.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, with respect to step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer or mind. The same analysis applies here in 2B and does not provide an inventive concept. 

Claims 2, 12, and 17 recite, “the output is provided for further inspection...” This is further limiting the outputting step recited and explained in the independent claims above. Therefore, does not set the mental process into practical application and does not provide any inventive concept.
Claim 4, 13, and 18 recite, “generating a warning message…” This is an extra-solution activity in the form of data outputting. This does not set the mental process into practical application and does not provide any inventive concept because this is considered routine, well-known, conventional function in the art. 
Claim 7 further limits how the first and second curvature are determined, therefore this further limits the criteria on the “determination” step explained in the independent claims. The source of this criteria is unspecified and therefore could be attributed to what the user can recall/ remember and data that a generic computer can store, or even an entity that the user can realize by observation (i.e. direction of travel).
  	Claim 10 explains how the digital map is created by scanning and surveying the surrounding location. This adds to the data collection recited in claim 1 such that it is considered well-known conventional routine extra-solution activity.
Therefore, these claims do not include additional elements that integrates the mental processes of the independent claims into practical application, or are sufficient to amount to significantly more 
Claims 3, 13, and 18 recite “assigning a lower confidence to an accuracy of the flagged road”. This step is directed to the abstract idea of assigning a lower confidence level, without significantly more. The limitation as drafted is a process that under its broadest reasonable interpretation cover its performance in the mind. “Assigning a lower confidence to an accuracy of the flagged road” in the context of the claim encompasses the user to make an observation and evaluation of the road geometry that the vehicle is driving to identify errors and evaluate the reliability of this road geometry, which can be performed in the human mind. If a claim limitation under its broadest reasonable interpretation covers the performance of the limitation in the mind, then it falls within the “mental processes” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application because the claim does not recite any additional elements that integrate the mental process into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception and therefore, does not provide an inventive concept. Therefore, claims 3, 13, and 18 are not patent eligible. 
Claims 5 and 20 recite “interpolate the first road curvature and the second road curvature from one or more road curvatures determined from one or more neighboring locations”. This step is directed to the abstract idea of determining and interpolating/inserting/combining road curvatures, without significantly more. The limitation as drafted is a process that under its broadest reasonable interpretation cover its performance in the mind. “interpolating road curvatures from road curvatures determined from neighboring locations” in the context of the claim encompasses the user to make an observation and evaluation of his surrounding location to determine road curvatures and interpolate 
This judicial exception is not integrated into a practical application because the claim does not recite any additional elements that integrate the mental process into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Although the claims recite one or more neighboring locations for the map location, the source of these locations is undefined and therefore could be attributed to data stored on a computer or that the user can recall. Therefore, this does not provide an inventive concept. Therefore, claims 5 and 20 are not patent eligible. 
Claim 6 depends from claim 5 and explains or defines the neighboring locations to be within a fixed distance. As explained above, the source of this fixed distance is still undefined and could therefore be remembered or recalled by the user or a generic computer. Therefore, this does not set the mental process into practical application; neither does it provide an inventive concept. Hence, the claim is rejected in the same manner as claim 5. 
Claim 8 recites “the difference is determined to be significant”. This step is directed to the abstract idea of determining that a difference is significant, without significantly more. The limitation as drafted is a process that under its broadest reasonable interpretation cover its performance in the mind. “determining that a difference is significant” in the context of the claim encompasses the user to make an observation and evaluation of the difference to judge if it is significant or not, which can be performed in the human mind. If a claim limitation under its broadest reasonable interpretation covers the performance of the limitation in the mind, then it falls within the “mental processes” grouping of abstract ideas. 

Claim 9 depends from claim 8 and further explains that the statistical measure comprises statistical and systematic uncertainty. However, it does not impose any meaningful limits on performing the mental process and does not provide an inventive concept, because, as discussed above, the sources of these uncertainties are still unspecified/undefined. Therefore, it does not take out the abstract idea of claim 8 from the mental process category, and is thus rejected in the same or similar manner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by LYNCH (US20160178381A1).
Regarding claim 1, 11, and 16  LYNCH teaches a method for identifying a map error based on road curvature comprising: 
determining a first road curvature for a map location based on a road geometry represented in digital map data ([0036]; [0037]: “geometrical map data based purely on the map route”; [0038]: “determines the geometry-based curvature of road segments using available map data and/or network information to designate the path of the road as received.”; [0065]; First road curvature: Geometry-based curvature)
determining a second road curvature for the map location based on location trace data collected from one or more location sensors of a plurality of vehicles ([0038]: “the system 100 processes information from a network such as crowd source data or sensor data from one or more vehicles to designate an experienced curvature”; [0056]; [0064]; Second road curvature= experienced road curvature). 
flagging the road geometry represented in the digital map data based on determining that a difference between the first road curvature and the second road curvature exceeds a threshold ([0066]; [0073]: “cause an assignment of an unstable control flag to locations within the travel segments associated with the differences that are above a difference threshold value; 
providing the flagged road geometry as an output for identifying the map error (Fig. 12; [0061]: presentation module; [0086]).
Regarding claim 2, 12, and 17 LYNCH discloses the features of claim 1 and further disclose the output is provided for further inspection of the flagged road geometry for the map location in the digital map data (Fig. 12: prompting the user to switch to manual control; [0070]).
Regarding claim 3, 13, and 18 LYNCH discloses the features of claim 1 and further teach: assigning a lower confidence to an accuracy of the flagged road geometry for the map location in the digital map data ([0066]: “This confidence can be determined based on a difference threshold value, 
Regarding claim 4, 13, and 19 LYNCH discloses the teachings of claim 1 and further disclose generating a warning message regarding an accuracy of the flagged road geometry for the map in the digital map data (Fig. 12: Displaying that there is “uncertain terrain ahead”; [0070]).
Regarding claim 5, 14, and 20 LYNCH discloses the teachings of claim 1 and further disclose interpolating the first road curvature, the second road curvature, or a combination thereof for the map location from one or more other road curvatures determined for one or more neighboring locations from the map location ([0044]: “the system 100 may include an aggregation of a plurality of curvature samples collected from one or more vehicles traversing one or more travel segments; [0063]).
Regarding claim 6, LYNCH discloses the teaching of claim 5 and further disclose wherein the one or more neighboring locations correspond to one or more fixed distances at which a system calculates respective road curvatures (Figs. 11A-C: curvatures 1103 versus 1105 are at a fixed distance; [0083]-[0085]).
Regarding claim 7, LYNCH discloses the teachings of claim 1 and further disclose wherein the first curvature and the second curvature are determined with respect to a direction of motion at the map location (Fig. 7).
Regarding claim 8, LYNCH discloses the teachings of claim 1 and further disclose the difference is determined to be significant based on a statistical measure ([0039]:” The difference between the geometry-based route and the experienced-based route is determined to the greater than a threshold value and therefore significant for designation as an area of possible error”; comparing the difference (i.e. the error) between the two curvatures, with the threshold is a statistical measure, i.e. (difference between curvatures – Threshold > 0 when the difference exceeds the threshold for example).
Regarding claim 10, LYNCH discloses the teachings of claim 1 and further disclose the road geometry in the digital map is created by scanning or surveying the map location ([0042]; [0043]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over LYNCH in view of NPL titled “Error Analysis and Methods for Estimating Errors in Position, Velocity, and Acceleration Data”. 
Regarding claim 9, LYNCH does not teach that the statistical measure further accounts for a statistical uncertainty, a systematic uncertainty, or a combination thereof associated with determining the first road curvature, the second road curvature, or a combination thereof.
On the other hand, the NPL reference cited herein (Error Analysis and Methods for Estimating Errors in Position, Velocity, and Acceleration Data, 1971) teaches that the statistical measure further accounts for a statistical uncertainty, a systematic uncertainty, or a combination thereof associated with determining the first road curvature, the second road curvature, or a combination thereof (Page 7, Section 3.0, Eq. 3.0.1: The error by definition comprises a random error component and a systematic error (i.e. uncertainty) component; The value by which the difference differs from the threshold limit 
It would have been obvious for someone with ordinary skill in the art to modify the LYNCH reference and incorporate the teachings of the NPL reference (Error Analysis and Methods for Estimating Errors in Position, Velocity, and Acceleration Data) in order to better account for uncertainties and discrepancies in the system and measurements. This will provide a more accurate evaluation of the road curvatures obtained from the system. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
IBRAHIM (US-20110098922-A1) teaches a system that uses a map database as a predictive sensor to identify system related point of interests. 
COOPRIDER et al. (US-20120245817-A1) teaches a system and method of assisting a driver of a vehicle by providing driver and vehicle feedback control signals.
SEKINE et al. (US-20170015316-A1) teaches a driving assist apparatus which includes curve detection to detect a curve ahead of the vehicle and provide driving operation assistance to enable the vehicle to properly pass through the curve.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
John Olszewski can be reached on 313-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        




/RAMI KHATIB/Primary Examiner, Art Unit 3669